Citation Nr: 1720071	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1999 to December 1999 and from June 2004 to November 2005 with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2013, October 2014, and September 2016, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the etiology of the Veteran's sleep disorder to include as due to an undiagnosed illness.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the delay, the Veteran's service connection claims for a sleep disorder must be remanded for further development to ensure they are afforded every consideration.

A Gulf War VA medical examination and opinion must be obtained addressing whether the Veteran's symptoms are due to a manifestation of an undiagnosed or medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf veteran under 38 C.F.R. § 3.317(e).  Sleep disturbances are recognized under VA law as a possible manifestation of an undiagnosed or medically unexplained illness associated with service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(b)(9).  The Veteran's claim form reflects that his sleep related symptoms occurred in 2005, while in service, and have continued since that time.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records, dated from July 2013 forward.  

2. Make arrangements for a Gulf War medical examination to determine the likelihood that the Veteran's fatigue, sleep disturbance, irritability, hyper-vigilance- nightmares, and memory problems are signs and symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness based on his Persian Gulf service.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

For each reported symptom or condition, the examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that there are signs and symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  In this regard, the examiner must state whether there are any objective perceptible signs and non-medical indicators that are capable of independent verification, and identify what they are.

In providing the opinion, the examiner should accept as true that the Veteran's symptomatology as described above began during service and has continued since that time.  Some of the Veteran's service treatment records have been misplaced and are not available; he has provided lay testimony and buddy statements in support of his claim.  See Buddy statement from the Veteran's and Veteran's wife, added to VBMS on April 29, 2014.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3. Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




